       Case 4:19-cv-00481-JCH Document 67 Filed 08/02/21 Page 1 of 5




1     Jacqueline P. Rubin (admitted pro hac vice)       Lee Gelernt (admitted pro hac vice)
      PAUL, WEISS, RIFKIND,                             AMERICAN CIVIL LIBERTIES
2     WHARTON & GARRISON LLP                            UNION FOUNDATION
      1285 Avenue of the Americas                       IMMIGRANTS’ RIGHTS PROJECT
3     New York, NY 10019                                125 Broad Street, 18th Floor
      (212) 373-3000                                    New York, NY 10004
4     jrubin@paulweiss.com                              (212) 549-2660
                                                        lgelernt@aclu.org
5
      Attorneys for Plaintiffs
6
      (Additional Counsel for Plaintiffs Listed on Signature Page)
7
                         IN THE UNITED STATES DISTRICT COURT
8                            FOR THE DISTRICT OF ARIZONA
9    A.I.I.L., et al.,
                                                           No. CV-19-00481-TUC-JCH
10                            Plaintiffs,
11                          -v-                            MOTION TO HOLD ACTION IN
                                                           ABEYANCE
12   Jefferson Beauregard Sessions III, et al.,
                                                           (Second Request)
13                            Defendants.
14

15

16           Plaintiffs respectfully move the Court for an order holding this action in abeyance
17   for a period of sixty (60) days, until October 1, 2021. Plaintiffs have conferred with counsel
18   for the Defendants. Like Plaintiffs’ first request, this second request for an abeyance is
19   joined by Defendant the United States of America as to the claims asserted against it, and
20   is opposed by the Individual Defendants as to the claims against them. The motion is based
21   on the following grounds.
22           1. Plaintiffs have brought claims under the Federal Tort Claims Act (FTCA) against
23   the United States and claims against the Individual Defendants under Bivens and 42 U.S.C.
24   §§ 1985 and 1986. The United States and the Individual Defendants are all represented by
25   attorneys within the United States Department of Justice.
26           2. This action is currently stayed. The 60-day stay expires on August 2, 2021. The
27   parties fully briefed Plaintiffs’ first requested motion to hold the action in abeyance. ECF
28   Nos. 63–65. On June 1, 2021, the Court granted the motion on the grounds that (1) “[a]t


                                                  -1-
       Case 4:19-cv-00481-JCH Document 67 Filed 08/02/21 Page 2 of 5




1    this stage of the proceedings . . . a 60-day stay of the entire action will not significantly
2    prejudice the Individual Defendants,” that (2) a stay of the entire action would allow
3    Plaintiffs to focus their efforts on settlement, and that (3) a stay of the entire action would
4    “promote judicial efficiency.” Order at 4, ECF No. 66. In the order, the Court stated, “The
5    Court will view any future stay requests with skepticism absent, for example, a showing
6    that Plaintiffs and the United States Defendants are making meaningful progress towards
7    settlement.” Id.
8           3. Since that order, Plaintiffs and the United States have made meaningful progress
9    towards settlement and have met at least 12 times to further settlement efforts. Plaintiffs’
10   counsel and the United States, along with a group of counsel who are coordinating
11   negotiations on behalf of plaintiffs and claimants, are engaged in a nationwide effort to
12   settle district court cases and pending administrative tort claims arising from family
13   separations at the U.S./Mexico border that occurred during the prior administration. While
14   significant progress has been made, due to the scale and complexity of the effort, additional
15   time is needed to achieve a global resolution of these matters.
16          4. In order to continue to fully focus their attention on these settlement efforts,
17   Plaintiffs request that this Court hold in abeyance for a period of 60 days the United States’
18   pending motion to dismiss the FTCA claims and Individual Defendants’ pending motion
19   to dismiss the Bivens and §§ 1985 and 1986 claims, and all associated proceedings. Similar
20   requests have been granted in at least sixteen other cases as part of efforts to globally
21   resolve claims related to family separation. See, e.g., Ex. 1 (B.A.D.J. v. United States, Case
22   No. 2:21-cv-215, ECF No. 33 (D. Ariz. July 16, 2021) (granting second joint motion to
23   stay in family separation-related action)); Ex. 2 (D.J.C.V. v. United States, Case No. 1:20-
24   cv-5747, ECF No. 95 (S.D.N.Y. June 11, 2021) (granting request to continue stay for 60
25   days in family separation-related action)); Ex. 3 (C.M. v. United States, Case No. 2:19-cv-
26   05217, ECF No. 108 (D. Ariz. June 1, 2021) (granting third stipulated motion to hold in
27   abeyance family separation-related action)). At the close of this 60-day abeyance period,
28


                                                  -2-
       Case 4:19-cv-00481-JCH Document 67 Filed 08/02/21 Page 3 of 5




1    Plaintiffs may, depending on the progress of the settlement discussions, seek an additional
2    abeyance from the Court to facilitate further settlement discussions.
3           5. The United States consents to this motion, while the Individual Defendants
4    oppose staying the claims brought against them. This leaves open the possibility that the
5    case will proceed piecemeal. But a further modest deferral of a ruling on all pending
6    motions while Plaintiffs and the United States continue to make meaningful progress
7    toward settlement would not materially prejudice the Individual Defendants and would
8    conserve judicial resources. As set forth in Plaintiffs’ first request, a settlement with the
9    United States on the FTCA claims may increase the prospect of resolving the claims against
10   the Individual Defendants through a global settlement or otherwise. In particular, Plaintiffs
11   expect that the United States would insist that any settlement involve dismissal of the
12   claims against the Individual Defendants, as has been the Justice Department’s normal
13   course in cases involving both FTCA and Bivens claims against individual defendants.
14   Plaintiffs therefore respectfully request that the Court exercise its “discretionary power” to
15   control the disposition of the cases on its docket and hold in abeyance all pending motions
16   and proceedings. Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (citation
17   omitted); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
18          Plaintiffs accordingly request that the Court hold all of the pending motions to
19   dismiss in abeyance for a period of sixty (60) days, until October 1, 2021.
20
            Dated this 2nd day of August, 2021.
21

22
      By: /s/ Jacqueline P. Rubin
23        Jacqueline P. Rubin                       Lee Gelernt
24        (admitted pro hac vice)                   (admitted pro hac vice)
          Geoffrey R. Chepiga                       Anand Balakrishnan
25        (admitted pro hac vice)                   (admitted pro hac vice)
          Steven C. Herzog                          Daniel A. Galindo
26
          (admitted pro hac vice)                   (admitted pro hac vice)
27        Hallie S. Goldblatt                       AMERICAN CIVIL LIBERTIES
          (admitted pro hac vice)                   UNION FOUNDATION
28                                                  IMMIGRANTS’ RIGHTS PROJECT


                                                 -3-
     Case 4:19-cv-00481-JCH Document 67 Filed 08/02/21 Page 4 of 5



        PAUL, WEISS, RIFKIND,            125 Broad Street, 18th Floor
1
        WHARTON & GARRISON LLP           New York, NY 10004
2       1285 Avenue of the Americas      (212) 549-2660
        New York, NY 10019
3       (212) 373-3000                   Stephen Kang
4       jrubin@paulweiss.com             (admitted pro hac vice)
                                         Spencer Amdur
5       Alexander A. Reinert             (admitted pro hac vice)
        (admitted pro hac vice)          AMERICAN CIVIL LIBERTIES
6
        55 Fifth Avenue, Room 1005       UNION FOUNDATION
7       New York, NY 10003               IMMIGRANTS’ RIGHTS PROJECT
        (646) 592-6543                   39 Drumm Street
8                                        San Francisco, CA 94111
9                                        (917) 620-3555

10                                       Christine Keeyeh Wee
                                         ACLU FOUNDATION OF ARIZONA
11
                                         P.O. Box 17148
12                                       Phoenix, AZ 85011
                                         (602) 650-1854
13

14                                       Attorneys for Plaintiffs A.I.I.L., on behalf
                                         of herself and her minor children,
15                                       J.A.H.I. and M.E.H.I.; L.L.H.O., on
                                         behalf of herself and her minor child,
16
                                         K.E.O.H.; J.L.V.A., on behalf of himself
17                                       and his minor child, D.S.V.H.; J.I.S., on
                                         behalf of himself and his minor child,
18                                       B.L.S.P.; and J.J.P.B., on behalf of
19                                       himself and his minor child, A.E.P.F.

20                                       /s/ Philip D. MacWilliams
                                         PHILIP D. MACWILLIAMS
21

22                                       Attorney for the United States of America
23                                       August 2, 2021
24

25

26

27

28


                                       -4-
       Case 4:19-cv-00481-JCH Document 67 Filed 08/02/21 Page 5 of 5




1
                                   CERTIFICATE OF SERVICE
2
            I hereby certify that on August 2, 2021 I caused the attached document to be
3
     electronically transmitted to the Clerk’s office using the CM/ECF System for filing.
4
     Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
5
     electronic filing system or by mail as indicated on the Notice of Electronic Filing.
6

7
                                                                /s/ Jacqueline P. Rubin
8                                                               Jacqueline P. Rubin
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -5-
